DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species II: Figures 5 and 6 in the reply filed on July 28, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the examiner.  This is not found persuasive because examination is not limited simply to search.  In addition to the search, much of the examination is devoted to determining patentability of the claims.  Said determination requires the formulation of rejections and responding to applicant's argument with regard to same.  The additional search and the determination of patentability for multiple, patentably distinct species would place serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
The examiner agrees that claims 1-20 are readable on elected Species II.
Claim Objections
Claims 1, 3, 5, 8, 11, 13, 15, and 18 are objected to
In regards to claims 1, 8, 11, and 18, each instance of the phrase “second, cantilevered end” should be changed to “second cantilevered end.”
In regards to claims 3 and 13, the phrase “the first and second surface” should be changed to “the first and second surfaces.”
In regards to claims 5 and 15, line 2 of each claim, a comma should be inserted after the phrase “a second spring member,” and in line 3 of claim 5 and lines 2 and 3 of claim 15, the phrase “the first member and the second member” should be changed to “the first spring member and the second spring member.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 4 and 14, it is unclear how the spring clip biases, urges, or pushes the first guide member away from the first surface.  It is understood from the specification that the spring clip fits over part of the first guide member, but the spring clip has no structure that cooperates with the first surface to push the first guide member away from the first surface.  The first guide member appears to be separated from the first guide surface when the striker is not received in the striker receiving zone 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (US-5072975).
In regards to claim 1, Hamada et al. discloses a vehicle latch mechanism comprising: a latch body 1 including a striker receiving zone (see Figure 8 below, the zone being the area within the dashed lines) having a first surface and an opposing second surface (see Figure 8 below); a first guide member 66 extending along and spaced from the first surface (Figure 8), the first guide member including a first end (end at the indicator line for reference character 65, Figure 8), a second cantilevered end (see Figure 8 below), and an intermediate portion (portion at the indicator line for reference character 66, Figure 8); and a second guide member 70 extending along and spaced from the second surface (Figure 8), the second guide member including a first end portion (end at the indicator line for reference character 69, Figure 8), a second cantilevered end portion (see Figure 8 below), and an intermediate section (section at the indicator line for reference character 70, Figure 8), the second end and the second cantilevered end extending into the striker receiving zone (Figure 8).

    PNG
    media_image1.png
    600
    684
    media_image1.png
    Greyscale

In regards to claims 2 and 12, Hamada et al. discloses that the striker receiving zone includes a continuous wall defining the first surface and the second surface, the continuous wall includes an end surface (see Figure 8 above) that joins the first surface and the second surface.
In regards to claims 3 and 13, Hamada et al. discloses that the first and second surface converge toward the end surface (Figures 7 and 8).
In regards to claims 8 and 18, Hamada et al. discloses that the second cantilevered end portion of the second guide member includes an angled end (the 
In regards to claims 9 and 19, Hamada et al. discloses that the second surface includes a recess 77, the angled end selectively projects into the recess (Figures 7 and 8).
In regards to claims 10 and 20, Hamada et al. discloses that the second guide member is integrally formed with the latch body (Figures 1, 7, and 8).
In regards to claim 11, Hamada et al. discloses a vehicle comprising: a body (car body, Col. 2, line 9) including a striker 8; a prime mover (inherent engine of the vehicle located and supported in the body as is known in the art, Col. 1, lines 34-37) supported in the body; at least one selectively shiftable surface (door, Col. 2, lines 6-8) connected to the body, the at least one selectively shiftable surface including a latch mechanism (Figure 4) operable to selectively engage the striker, the latch mechanism comprising: a latch body 1 including a striker receiving zone (see Figure 8 above, the zone being the area within the dashed lines) having a first surface and an opposing second surface (see Figure 8 above), the striker receiving zone selectively receiving the striker (Figures 7 and 8); a first guide member 66 extending along and spaced from the first surface (Figure 8), the first guide member including a first end (end at the indicator line for reference character 65, Figure 8), a second cantilevered end (see Figure 8 above), and an intermediate portion (portion at the indicator line for reference character 66, Figure 8); and a second guide member 70 extending along and spaced from the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US-5072975) in view of Dragon et al. (US-9617760).
In regards to claims 4, 5, 14, and 15, Hamada et al. discloses the vehicle and latch mechanism as applied to claims 1 and 11 above, with the first guide member 

    PNG
    media_image2.png
    514
    838
    media_image2.png
    Greyscale

In regards to claims 6 and 16, Dragon et al. teaches that the first spring member includes a dimple 41 that extends into the striker receiving zone (extends into the striker receiving zone when located on the first guide member, Figure 8 of Hamada et al. and Figures 3, 5, and 7 of Dragon et al.).
In regards to claims 7 and 17, Hamada et al. in view of Dragon et al. teaches that the first guide member is arranged between the first spring member and the second spring member (Figures 5 and 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 9, 2021